   Case 2:19-cv-10766-GGG-MBN Document 119-3 Filed 06/15/20 Page 1 of 13

ELLYN J. CLEVENGER
ATTORNEY AT LAW



Kim M. Boyle
Brandon E. Davis
Rebecca Sha
PHELPS DUNBAR, LLP
365 Canal Street, Suite 2000
New Orleans, Louisiana 70130-6534

                                           May 7, 2020

               RE:     SHANNON REEVES V. CITY OF NEW ORLEANS, ET AL.; IN THE
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
                       OF LOUISIANA; CIVIL ACTION NO. 19-10766; SECTION “T”;
                       JUDGE GUIDRY; MAGISTRATE DIVISION 5, MAGISTRATE
                       JUDGE NORTH)

                       (CONSULTATION/DEFICIENCIES IN ANSWERS)

                       (PLAINTIFF’S FIRST SET OF INTERROGATORIES DIRECTED TO
                       THE CITY OF NEW ORLEANS)

Dear Ms. Boyle:

        Consistent with the Magistrate’s rules, please consider this my attempt to obtain
reasonable answers to the discovery (interrogatories) tendered to your client, City of New
Orleans. This letter sets out the interrogatories, your client’s answers, and the reasons why the
answers and information provided are insufficient. This is necessary, in light of your client
having submitted objections with regard to practically each and every interrogatory.
        I would like to discuss the same during the first part of next week to resolve differences,
prior to seeking guidance from the Court. Please provide me a time on Monday and/or Tuesday
of next week to have such a conference.

                                  ________________________

       INTERROGATORY NO. 1: Please state the reason for Plaintiff’s termination,
       including, A. Date of termination; B. Person(s) who made the decision to terminate
       Plaintiff.

       RESPONSE TO INTERROGATORY NO. 1:
       Defendant objects to the interrogatory because the information sought in the interrogatory
       is also known to and in the possession, custody, or control of Plaintiff, as evidenced by
       Plaintiff’s own allegations contained in Plaintiff’s Original and Amended Complaints and
       by Plaintiff’s Amended Initial Disclosures. Subject to the foregoing objections and
       without waiving same, pursuant to Fed. R. Civ. P. 33(d), please see documents bates-
       numbered CITY 000001-3.
                                                                     PLAINTIFF'S EXHIBIT 3
                                          1115 Moody Avenue
                                       Galveston, Texas 77550
                                             409.621.6440
                                      ellynclevenger@gmail.com
    Case 2:19-cv-10766-GGG-MBN Document 119-3 Filed 06/15/20 Page 2 of 13




         Defendant expressly reserves the right to supplement and/or amend its response to this
         interrogatory.

Problem with City’s answer: In light of the short window for discovery, reservation of
rights to answer the question as to the reason why Plaintiff was terminated and the identity
of any person who made the decision to terminate Plaintiff seems nonsensical. I need an
answer. If the documents located at pp. 1-3 contain the answers, then say so. Please waive
the objection posed.

         INTERROGATORY NO. 2: Please provide whether the City ever provided
         accommodation to Plaintiff with regard to her claim of disability. If you answer no, you
         need not answer the additional information, to-wit: A. Reason for accommodation; B.
         Description of accommodation; C. Date(s) of accommodation; D. Person who made the
         decision to provide any accommodation.
         RESPONSE TO INTERROGATORY NO. 2:
         Defendant objects to the interrogatory on the basis that it is vague, undefined, and calls
         for a legal conclusion. Specifically, the terms “accommodation” and “claim of disability”
         as used in the interrogatory are undefined and unspecified and may be interpreted to have
         many different meanings.
         Defendant also objects to the interrogatory because it is argumentative and both assumes
         various facts. Also, the interrogatory presumes that Plaintiff has a “disability” under the
         Americans with Disabilities Act (“ADA”) during the relevant time frame and that she
         satisfied the legal requirements for an accommodation from the City.
         Defendant also objects to the interrogatory on the basis that it is overbroad in time and
         scope because it is not limited to the time frame relevant to this case (2014-2018) and
         Plaintiff was employed by the City for over 15 years. Finally, Defendant objects to the
         interrogatory because the information sought in the interrogatory is also known to and in
         the possession, custody, or control of Plaintiff, as evidenced by Plaintiff’s own
         allegations contained in Plaintiff’s Original and Amended Complaints and by Plaintiff’s
         Amended Initial Disclosures.
.
Query: Since there is no disagreement with regard to the Protective Order, please provide
a date of production of these documents will occur.

Problem with City’s answer: Even without the production of the documents, the question
should be answered, 1) whether the City provided an accommodation – as that term is
understood under the ADA;1 2) the reason for the accommodation; 3) date of

1Both “accommodation” and “disability” are terms of common usage under the American with Disabilities Act and
Rehabilitation Act of 1973. To be protected under Title I of the Americans with Disabilities Act (ADA), one must
have a disability, which is defined by the ADA as a physical or mental impairment that substantially limits one or
more major life activities, a person who has a history or record of such an impairment, or a person who is perceived
by others as having such an impairment. Under the ADA, a reasonable accommodation is a modification or
adjustment to a job, the work environment,
The ADA provides the “Definition of disability” at 42 U.S.C. Section 12102:
         As used in this chapter:
         (1) Disability
         The term "disability" means, with respect to an individual
                                                1115 Moody Avenue
                                             Galveston, Texas 77550
                                                   409.621.6440
                                            ellynclevenger@gmail.com
    Case 2:19-cv-10766-GGG-MBN Document 119-3 Filed 06/15/20 Page 3 of 13




        (A) a physical or mental impairment that substantially limits one or more major life activities of
        such individual;
        (B) a record of such an impairment; or
        (C) being regarded as having such an impairment (as described in paragraph (3)).
        (2) Major Life Activities
        (A) In general
        For purposes of paragraph (1), major life activities include, but are not limited to, caring for
        oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking, standing, lifting,
        bending, speaking, breathing, learning, reading, concentrating, thinking, communicating, and
        working.
        (B) Major bodily functions
        For purposes of paragraph (1), a major life activity also includes the operation of a major bodily
        function, including but not limited to, functions of the immune system, normal cell growth,
        digestive, bowel, bladder, neurological, brain, respiratory, circulatory, endocrine, and reproductive
        functions.
        (3) Regarded as having such an impairment
        For purposes of paragraph (1)(C):
        (A) An individual meets the requirement of "being regarded as having such an impairment" if the
        individual establishes that he or she has been subjected to an action prohibited under this chapter
        because of an actual or perceived physical or mental impairment whether or not the impairment
        limits or is perceived to limit a major life activity.
        (B) Paragraph (1)(C) shall not apply to impairments that are transitory and minor. A transitory
        impairment is an impairment with an actual or expected duration of 6 months or less.
        (4) Rules of construction regarding the definition of disability
        The definition of "disability" in paragraph (1) shall be construed in accordance with the following:
        (A) The definition of disability in this chapter shall be construed in favor of broad coverage of
        individuals under this chapter, to the maximum extent permitted by the terms of this chapter.
        (B) The term "substantially limits" shall be interpreted consistently with the findings and purposes
        of the ADA Amendments Act of 2008.
        (C) An impairment that substantially limits one major life activity need not limit other major life
        activities in order to be considered a disability.
        (D) An impairment that is episodic or in remission is a disability if it would substantially limit a
        major life activity when active.
        (E)
        (i) The determination of whether an impairment substantially limits a major life activity shall be
        made without regard to the ameliorative effects of mitigating measures such as
        (I) medication, medical supplies, equipment, or appliances, low-vision devices (which do not
        include ordinary eyeglasses or contact lenses), prosthetics including limbs and devices, hearing
        aids and cochlear implants or other implantable hearing devices, mobility devices, or oxygen
        therapy equipment and supplies;
        (II) use of assistive technology;
        (III) reasonable accommodations or auxiliary aids or services; or
        (IV) learned behavioral or adaptive neurological modifications.
        (ii) The ameliorative effects of the mitigating measures of ordinary eyeglasses or contact lenses
        shall be considered in determining whether an impairment substantially limits a major life activity.
        (iii) As used in this subparagraph
        (I) the term "ordinary eyeglasses or contact lenses" means lenses that are intended to fully correct
        visual acuity or eliminate refractive error; and
        (II) the term "low-vision devices" means devices that magnify, enhance, or otherwise augment a
        visual image.

The term “accommodation” is defined by the ADA at 42 U.S.C. Section 12111(9), as follows:
               The term "reasonable accommodation" may include
                     (A) making existing facilities used by employees readily accessible to and usable by
                     individuals with disabilities; and
                                                1115 Moody Avenue
                                             Galveston, Texas 77550
                                                   409.621.6440
                                            ellynclevenger@gmail.com
     Case 2:19-cv-10766-GGG-MBN Document 119-3 Filed 06/15/20 Page 4 of 13




accommodation; 4) person who made the decision to provide the accommodation. If it is
your position that the Plaintiff does not have a disability as that term is defined by the
ADA, then please state that as part of your answer. If it is your position that the Plaintiff’s
employer was never notified of a disability requiring accommodation, then please state that
as part of your answer.
As to the objection that the question “presumes” that the Plaintiff has a disability and that she
“satisfied the legal requirements” for an accommodation from the City – this places the cart
before the horse, and is not a valid basis for not answering.

Additional problems: The attempt to limit the discovery to a four-year period is
implausible in light of the facts - some of Plaintiff’s problems arose at the time of Katrina,
as documented by the medical records.

INTERROGATORY NO. 3: Please list the names of all police officers who have reported a
disability and/or injury in need of accommodation, during the time period that Plaintiff was
employed with the Department. Please see chart below in providing the additional information
the subject of this interrogatory, to-wit:

 Name of        Date of             Date of              Date of Notice of      Nature of
 Officer        Employment          Termination          Injury/disability/etc. Accommodation




RESPONSE TO INTERROGATORY NO. 3:

        Defendant objects to this interrogatory on the grounds that it is overly broad in scope,
        unduly burdensome, and vague. As drafted, the interrogatory is overbroad because it is
        not limited to relevant individuals, and it seeks information that is neither relevant to
        any party’s claim or defense nor proportional to the needs of the case because it seeks
        information concerning non-party individuals who are not parties to this case and this
        case is brought on an individual, not collective, basis.

                   (B) job restructuring, part-time or modified work schedules, reassignment to a vacant
                   position, acquisition or modification of equipment or devices, appropriate adjustment or
                   modifications of examinations, training materials or policies, the provision of qualified
                   readers or interpreters, and other similar accommodations for individuals with disabilities.


.5
                                           1115 Moody Avenue
                                        Galveston, Texas 77550
                                              409.621.6440
                                       ellynclevenger@gmail.com
    Case 2:19-cv-10766-GGG-MBN Document 119-3 Filed 06/15/20 Page 5 of 13




          Defendant also objects to the interrogatory on the grounds that it is highly invasive to
          the privacy rights of non-party individuals by seeking personnel and medical
          information of these individuals in a lawsuit to which they are not a party, and
          seeks confidential and private information related to non-parties to this lawsuit for
          which the City has not received consent and/or authorizations to release. The personal
          medical information of other members of the NOPD over an extended period of time is
          not relevant to Plaintiff’s specific claims under the ADA, and whether Plaintiff has
          properly stated a claim under the ADA and/or can provide adequate evidence to
          support her allegations.
          Defendant also objects to the interrogatory on the basis that it is vague, undefined, and
          calls for a legal conclusion. Specifically, the term “disability and/or injury in need of
          accommodation” as used in the request is undefined and unspecified and may be
          interpreted to have many different meanings.
          Defendant also objects to the interrogatory on the basis that it is overbroad in time
          and scope and not proportional to the needs of the case because it is not limited to
          the time frame relevant to this case (2014-2018) and Plaintiff was employed by the
          City for over 15 years. Defendant also objects to the interrogatory on the basis that
          it is overbroad in scope because it seeks information concerning individuals who
          allegedly “have reported a disability and/or injury in need of accommodation” who are
          not Plaintiff. Defendant also objects to the request on the basis that it is not limited to
          subject matter, nearly identical comparators, and is argumentative and assumes facts.
          Finally, Defendant objects to the interrogatory as unduly burdensome, onerous and
          not proportional to the needs of this case which involves a single plaintiff who has
          purported to assert claims under the ADA, Title VII, and Section 1983, such that it
          would require the City to dig through records of each and every police officer during
          the overbroad time period of Plaintiff’s employment to find the information requested.
          Defendant expressly reserves the right to supplement and/or amend its response to
          this interrogatory.

Problem with non-answer – The test for proving unlawful discrimination under the ADA is
now a matter of rote recitation. Under the McDonnell Douglas paradigm2 the court reviews the

2 “"In employment discrimination cases, a plaintiff may present his case by direct or circumstantial evidence, or
both. Id. If the plaintiff produces direct evidence that discriminatory animus played a role in the employer's adverse
employment decision, the burden of persuasion shifts to the defendant who must prove that it would have taken the
same action despite any discriminatory animus. Id. If the plaintiff only produces circumstantial evidence of
discrimination, the well-known burden-shifting analysis set forth in McDonnell Douglas Corp. v. Green, 411 U.S.
792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), guides our inquiry. Id.” Nall v. BNSF Railroad, 917 F.3d 335, 441
(5th Cir. 2019).

“Under the McDonnell Douglas framework, Nall must first make out a prima facie case of discrimination by
showing that: (1) he has a disability or was regarded as disabled; (2) he was qualified for the job; and (3) he was
subject to an adverse employment decision because of his disability. Williams v. J.B. Hunt Transp., Inc., 826 F.3d
806, 811 (5th Cir. 2016). If he does, the burden shifts to BNSF to articulate a legitimate, non-discriminatory reason
for the adverse employment action.
Id. If BNSF satisfies its burden, the burden shifts back to Nall "to produce evidence from which a jury could
conclude that [BNSF's] articulated reason is pretextual." Cannon, 813 F.3d at 590.’ Id., Nall v. BNSF Railroad, 917
F.3d 335, 441-442 (5th Cir. 2019).

                                                1115 Moody Avenue
                                             Galveston, Texas 77550
                                                   409.621.6440
                                            ellynclevenger@gmail.com
    Case 2:19-cv-10766-GGG-MBN Document 119-3 Filed 06/15/20 Page 6 of 13




initial burden of proof (prima facie case) and then conducts the burden-shifting analysis, which,
once the burden shifts back to the plaintiff, requires analysis of pretext, which is often resolved
by examination of data regarding treatment of comparable individuals. Accordingly, the
information regarding the City’s policies and how others were treated in the same or a similar
context is relevant and important.3 The discovery is within the contemplated template provided
under Rule 26, Federal Rules of Civil Procedure:

      (b) DISCOVERY SCOPE AND LIMITS.
            (1) Scope in General. Unless otherwise limited by court order, the scope of discovery
         is as follows: Parties may obtain discovery regarding any nonprivileged matter that is
         relevant to any party's claim or defense and proportional to the needs of the case,
         considering the importance of the issues at stake in the action, the amount in controversy,
         the parties’ relative access to relevant information, the parties’ resources, the importance
         of the discovery in resolving the issues, and whether the burden or expense of the
         proposed discovery outweighs its likely benefit. Information within this scope of
         discovery need not be admissible in evidence to be discoverable.

Please consider withdrawing your objection and providing the information. The same is both
necessary (in context of proof and analysis) and required under the procedural rules.
With regard to your privacy objection, this is resolved by the Protective Order. The objection
that the request is not limited to “subject matter, the same or nearly identical comparators” does
not make sense. The request specifically asks for records concerning officers who reported a
disability and were accommodated. This necessarily is limited by subject matter and the same or
nearly identical comparators (only those employees who reported a disability and who received
accommodation). With respect to the objection that the City is required to “dig through records
of each and every police officer” – this information should be readily available; it is not a valid
objection to production that the City failed to implement an efficient recordkeeping system.

Please note: I am willing to discuss/agree to limiting the discovery on this interrogatory
from August 25, 2005 (date of Katrina and not the Plaintiff’s began date of employment) to
present.

INTERROGATORY NO. 4: Please provide the name and contact information of all persons
who have complained on the basis of sexual harassment and/or discrimination against
RHETT CHARLES.

3 “ ‘At summary judgment, evidence demonstrating that the employer’s explanation is false or unworthy of
credence, taken together with the plaintiff’s prima facie case, is likely to support an inference of discrimination even
without further evidence of defendant’s true motive.’ Diggs v. Burlington N. & Santa Fe Ry. Co., 742 F. App’x 1, 4
(5th Cir. 2018) (quoting LHC Grp., 773 F.3d at 702). The district court held that the safety concerns emphasized by
BNSF constituted a legitimate, non-discriminatory reason for BNSF to place Nall on medical leave. As we have
discussed, however, viewing the evidence in the light most favorable to Nall, BNSF’s safety concerns were not tied
to Nall’s ability to perform the tasks required of his job. He could perform those tasks. Instead, BNSF’s concerns
were tied to his physical impairment—his Parkinson’s symptoms.” Id, Nall v. BNSF Railroad, 917 F.3d 335, 448
(5th Cir. 2019).


                                                 1115 Moody Avenue
                                              Galveston, Texas 77550
                                                    409.621.6440
                                             ellynclevenger@gmail.com
    Case 2:19-cv-10766-GGG-MBN Document 119-3 Filed 06/15/20 Page 7 of 13




RESPONSE TO INTERROGATORY NO. 4:

          Defendant objects to this interrogatory on the grounds that it is overly broad in
          scope, unduly burdensome, and vague. As drafted, the interrogatory is overbroad because
          it is not limited to relevant individuals, and it seeks information that is neither relevant
          to any party’s claim or defense nor proportional to the needs of the case because it
          seeks information concerning non- party individuals who are not parties to this case
          and this case is brought on an individual, not collective, basis.
          Defendant also objects to the interrogatory on the grounds that it is highly invasive to
         the privacy rights of non-party individuals by seeking personnel information of these
         individuals in a lawsuit to which they are not a party, and seeks confidential and
         private information related to non-parties to this lawsuit. The information sought in
         this interrogatory is not relevant to Plaintiff’s specific claims under the Title VII, and
         whether Plaintiff has properly stated a claim under the Title VII and/or can provide
         adequate evidence to support her allegations.
          Defendant also objects to the interrogatory on the basis that it is vague, undefined, and
          calls for a legal conclusion. Specifically, the term “complained on the basis of sexual
          harassment and/or discrimination” as used in the interrogatory is undefined and
          unspecified and may be interpreted to have many different meanings.
          Defendant also objects to the interrogatory on the basis that it is overbroad because it is
         not limited to the time frame relevant to this case (2014-2018). Defendant also
         objects to the interrogatory on the basis that it is overbroad in scope because it seeks
         information concerning individuals who allegedly “have complained on the basis
         of sexual harassment and/or discrimination against RHETT CHARLES” who are not
         Plaintiff. Defendant also objects to the request on the basis that it is not limited to
         subject matter, nearly identical comparators, and is argumentative and assumes facts.
          Defendant expressly reserves the right to supplement and/or amend its response to
          this interrogatory.

Problem with answer and objections: Plaintiff would respectfully disagree. Rhett Charles is a
defendant in this action and is accused of violating federal law under 42 United States Code
section 1983 and is one of the driving forces (as alleged) in the custom, practices and policies of
the department in engaging in the violation of the law (sexual harassment) and the protection of
those who have engaged in such activity. The employer’s knowledge of complaints in relevant,
including identifying complainants and/or when complaints were made; please supplement and
provide this information and withdraw your objections.

The information sought is consistent with the burden the Plaintiff carries under both Title VII
(City) in section 1983 claim (Charles), should be readily available to the City, and should be
provided.4 The evidence is also necessary under affirmative defenses expected; see Burlington

Under a Title VII claim, Where a harassment claim arises out of a supervisor’s conduct, “there are four elements of
a hostile working environment claim:(1)that he employee belongs to a protected class; (2) that the employee was
subject to unwelcome sexual harassment; (3)that the harassment was based on [a protected characteristic]; and (4)
that the harassment affected a ‘term, condition, or privilege’ of employment.” Lauderdale v. Tex. Dep’t of Criminal
Justice, 512 F.3d 157, 162–63 (5th Cir. 2007). To affect a term, condition, or privilege of employment, the harassing
conduct “must be sufficiently severe or pervasive to alter the conditions of [the victim’s] employment and create an
abusive working environment.” Aryain v. Wal-Mart Stores of Tex., L.P., 534 F.3d 473, 479 (5th Cir. 2008)
(alteration in original) (quoting Lauderdale, 512 F.3d at 163). We use an objective “reasonable person” standard to
                                                1115 Moody Avenue
                                             Galveston, Texas 77550
                                                   409.621.6440
                                            ellynclevenger@gmail.com
    Case 2:19-cv-10766-GGG-MBN Document 119-3 Filed 06/15/20 Page 8 of 13




Indus. v. Ellerth, 524 U.S. 742, 765 (1998); Faragher v. City of Boca Raton, 524 U.S. 775, 807
(1998). Under this defense, an employer will not be vicariously liable for harassment by a
supervisor if it can show: “(a) that the employer exercised reasonable care to prevent and correct
promptly any sexually harassing behavior, and (b) that the plaintiff employee unreasonably
failed to take advantage of any preventive or corrective opportunities provided by the employer
or to avoid harm otherwise.” Watts v. Kroger Co., 170 F.3d 505, 509–10 (5th Cir. 1999) (quoting
Faragher, 524 U.S. at 807) (internal quotation marks omitted). The employer bears the burden to
prove both elements by a preponderance of the evidence. Aryain, 534 F.3d at 483 (citing Ellerth,
524 U.S. at 765). The City cannot honestly contend this information is not discoverable,
particularly in light of Supreme Court’s guidance, the Fifth Circuit case law and the rules of
discovery – all of which make it clear this type of evidence is relevant and necessary. Please
fully answer this interrogatory.

INTERROGATORY NO. 5: Please provide the name, and contact information for all
persons who have complained on the basis of sexual harassment and/or discrimination against
JENERIO SANDERS.

RESPONSE TO INTERROGATORY NO. 5:

         Defendant objects to this interrogatory on the grounds that it is overly broad in
         scope, unduly burdensome, and vague. As drafted, the interrogatory is overbroad because
         it is not limited to relevant individuals, and it seeks information that is neither relevant
         to any party’s claim or defense nor proportional to the needs of the case because it
         seeks information concerning non-party individuals who are not parties to this case
         and this case is brought on an individual, not
         Defendant also objects to the interrogatory on the grounds that it is highly invasive to
         the privacy rights of non-party individuals by seeking personnel information of these
         individuals in a lawsuit to which they are not a party, and seeks confidential and
         private information related to non-parties to this lawsuit. The information sought in the
         interrogatory is not relevant to Plaintiff’s specific claims under the Title VII, and
         whether Plaintiff has properly stated a claim under the Title VII and/or can provide
         adequate evidence to support her allegations.
         Defendant also objects to the interrogatory on the basis that it is vague, undefined, and
         calls for a legal conclusion. Specifically, the term “complained on the basis of sexual
         harassment and/or discrimination” as used in the interrogatory is undefined and
         unspecified and may be interpreted to have many different meanings.
         Defendant also objects to the interrogatory on the basis that it is overbroad because it is
         not limited to the time frame relevant to this case (2014-2018). Defendant also
         objects to the interrogatory on the basis that it is overbroad in scope because it seeks


evaluate severity and pervasiveness. Oncale, 523 U.S. at 82. Ultimately, whether an environment is hostile or
abusive depends on the totality of circumstances. Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993).

Under Section 1983, Section 1983 provides a cause of action against any “person, who under color of any statute,
ordinance, regulations, custom, or usage” violates ,an individual’s constitutional rights. 42 U.S.C §1983. Monell v.
New York City Department of Social Department of Social Services, 436 U.S. 658 (1978), held that a local
governmental entity such as a county is a “person” subject to suit in a section 1983 action.
                                                1115 Moody Avenue
                                             Galveston, Texas 77550
                                                   409.621.6440
                                            ellynclevenger@gmail.com
   Case 2:19-cv-10766-GGG-MBN Document 119-3 Filed 06/15/20 Page 9 of 13




      information concerning individuals who allegedly “have complained on the basis
      of sexual harassment and/or discrimination against JENERIO SANDERS” who are
      not Plaintiff. Defendant also objects to the request on the basis that it is not limited to
      subject matter, nearly identical comparators, and is argumentative and assumes facts.
       Defendant expressly reserves the right to supplement and/or amend its response to
       this interrogatory.

Problem with non-answer: See discussion under 4 above.

INTERROGATORY NO. 6: Please provide the names of, and contact information for,
all persons who have complained on the basis of sexual harassment and/or discrimination
against DARRYL ALBERT.

RESPONSE TO INTERROGATORY NO. 6:

       Defendant objects to this interrogatory on the grounds that it is overly broad in
       scope, unduly burdensome, and vague. As drafted, the interrogatory is overbroad because
       it is not limited to relevant individuals, and it seeks information that is neither relevant
       to any party’s claim or defense nor proportional to the needs of the case because it
       seeks information concerning non- party individuals who are not parties to this case
       and this case is brought on an individual, not collective, basis.
       Defendant also objects to the interrogatory on the grounds that it is highly invasive to
       the privacy rights of non-party individuals by seeking personnel information of these
       individuals in a lawsuit to which they are not a party, and seeks confidential and
       private information related to non-parties to this lawsuit. The information sought
       in this interrogatory is not relevant to Plaintiff’s specific claims under the Title VII,
       and whether Plaintiff has properly stated a claim under the Title VII and/or can provide
       adequate evidence to support her allegations.
       Defendant also objects to the interrogatory on the basis that it is vague, undefined, and
       calls for a legal conclusion. Specifically, the term “complained on the basis of sexual
       harassment and/or discrimination” as used in the interrogatory is undefined and
       unspecified and may be interpreted to have many different meanings.
       Defendant also objects to the interrogatory on the basis that it is overbroad because it is
       not limited to the time frame relevant to this case (2014-2018). Defendant also
       objects to the interrogatory on the basis that it is overbroad in scope because it seeks
       information concerning individuals who allegedly “have complained on the basis
       of sexual harassment and/or discrimination against DARRYL ALBERT” who are
       not Plaintiff. Defendant also objects to the request on the basis that it is not limited to
       subject matter, nearly identical comparators, and is argumentative and assumes facts.
       Defendant expressly reserves the right to supplement and/or amend its response to this
       interrogatory.

Problem with non-answer: See discussion under 4 above.



                                        1115 Moody Avenue
                                     Galveston, Texas 77550
                                           409.621.6440
                                    ellynclevenger@gmail.com
  Case 2:19-cv-10766-GGG-MBN Document 119-3 Filed 06/15/20 Page 10 of 13




INTERROGATORY NO. 7: Please provide the names of, and contact information for,
all persons who have complained on the basis of sexual harassment and/or discrimination
against RAYMOND BURKART.

RESPONSE TO INTERROGATORY NO. 7:

       Defendant objects to this interrogatory on the grounds that it is overly broad in
       scope, unduly burdensome, and vague. As drafted, the interrogatory is overbroad because
       it is not limited to relevant individuals, and it seeks information that is neither relevant
       to any party’s claim or defense nor proportional to the needs of the case because it
       seeks information concerning non- party individuals who are not parties to this case
       and this case is brought on an individual, not collective, basis.
       Defendant also objects to the interrogatory on the grounds that it is highly invasive to
       the privacy rights of non-party individuals by seeking personnel information of these
       individuals in a lawsuit to which they are not a party, and seeks confidential and
       private information related to non-parties to this lawsuit. The information sought in the
       interrogatory is not relevant to Plaintiff’s specific claims under the Title VII, and
       whether Plaintiff has properly stated a claim under the Title VII and/or can provide
       adequate evidence to support her allegations.
       Defendant also objects to the interrogatory on the basis that it is vague, undefined, and
       calls for a legal conclusion. Specifically, the term “complained on the basis of sexual
       harassment and/or discrimination” as used in the interrogatory is undefined and
       unspecified and may be interpreted to have many different meanings.
       Defendant also objects to the interrogatory on the basis that it is overbroad because it is
       not limited to the time frame relevant to this case (2014-2018). Defendant also
       objects to the interrogatory on the basis that it is overbroad in scope because it seeks
       information concerning individuals who allegedly “have complained on the basis
       of sexual harassment and/or discrimination against RAYMOND BURKART” who are
       not Plaintiff. Defendant also objects to the request on the basis that it is not limited to
       subject matter, nearly identical comparators, and is argumentative and assumes facts.
       Defendant expressly reserves the right to supplement and/or amend its response to
       this interrogatory.

Problem with non-answer: See discussion under 4 above.

INTERROGATORY NO. 8: Please provide the names of, and contact information for,
all persons who have complained of retaliation by the New Orleans Police Department,
for complaining about violation(s) of civil right(s) during employment with the New Orleans
Police Department. With respect to this inquiry, please see the additional information requested;
see Chart below.

  Name of           Date of            Basis of            Whether suit     Whether
  Complaint         Complaint          Retaliation         was filed and    Complainant is
                                       (example            case number      still employed
                                       but/for race)                        and reason for
                                                                            leaving
                                        1115 Moody Avenue
                                     Galveston, Texas 77550
                                           409.621.6440
                                    ellynclevenger@gmail.com
  Case 2:19-cv-10766-GGG-MBN Document 119-3 Filed 06/15/20 Page 11 of 13




RESPONSE TO INTERROGATORY NO. 8:

       Defendant objects to this interrogatory on the grounds that it is overly broad in
       scope, unduly burdensome, and vague. As drafted, the interrogatory is overbroad because
       it is not limited to relevant individuals, and it seeks information that is neither relevant
       to any party’s claim or defense nor proportional to the needs of the case because it
       seeks information concerning non- party individuals who are not parties to this case
       and this case is brought on an individual, not collective, basis.
       Defendant also objects to the interrogatory on the grounds that it is highly invasive to
       the privacy rights of non-party individuals by seeking personnel information of these
       individuals in a lawsuit to which they are not a party, and seeks confidential and
       private information related to non-parties to this lawsuit. The information sought in the
       interrogatory is not relevant to Plaintiff’s specific claims under the Title VII, and
       whether Plaintiff has properly stated a claim under the Title VII and/or can provide
       adequate evidence to support her allegations.
       Defendant also objects to the interrogatory on the basis that it is vague, undefined, and
       calls for a legal conclusion. Specifically, the terms “complained of,” “retaliation,”
       “complaining about,” and “violation(s) of civil right(s)” as used in the request are
       undefined and unspecified and may be interpreted to have many different meanings.
       Defendant also objects to the interrogatory on the basis that it is overbroad because it is
       not limited to the time frame relevant to this case (2014-2018). Defendant also
       objects to the interrogatory on the basis that it is overbroad in scope because it seeks
       information concerning individuals who alleged “complained of retaliation by the New
       Orleans Police Department, for complaining about violation(s) of civil right(s)” who
       are not Plaintiff. Defendant also objects to the request on the basis that it is not limited
       to subject matter, nearly identical comparators, and is argumentative and assumes facts.
       Finally, Defendant objects to the interrogatory as unduly burdensome, onerous and
       not proportional to the needs of this case which involves a single plaintiff who has
       purported to assert claims under the ADA, Title VII, and Section 1983, such that it
       would require the City to dig through records of each and every employee of the NOPD
       to find the information requested.
       Defendant expressly reserves the right to supplement and/or amend its response to
       this interrogatory.

Problem with the non-answer: Plaintiff has asserted a retaliation claim in the litigation. The
public information from the Office of Police Monitor and newspaper reports reveals the Justice
Department has information (presumably from the City and/or information tendered to the City)

                                        1115 Moody Avenue
                                     Galveston, Texas 77550
                                           409.621.6440
                                    ellynclevenger@gmail.com
      Case 2:19-cv-10766-GGG-MBN Document 119-3 Filed 06/15/20 Page 12 of 13




that one of the main complaints of citizens and employees was the issue of retaliation for either
citizens or employees complaining of violation of their rights. Plaintiff is willing to limit the
discovery request to the 10 years preceding this request. The question is directed at employees’
complaints of retaliation only. This limitation applies to this interrogatory only. I would like to
resolve this issue prior to Court involvement. Please reconsider your non-answer.

INTERROGATORY NO. 9: Do you contend a Rule IX hearing is not punitive?

RESPONSE TO INTERROGATORY NO. 9:

         Defendant objects to the interrogatory on the basis that it is not a proper interrogatory
         pursuant to Fed. R. Civ. P. 33 because it does not seek information, but rather calls for a
         legal conclusion and/or opinion.
         Defendant also objects to the interrogatory on the basis that it is vague, undefined,
         argumentative, and assumes facts. Specifically, the term “punitive” as used in the
         interrogatory is undefined and unspecified and may be interpreted to have many different
         meanings.
         Subject to the foregoing objections and without waiving same, pursuant to Fed. R. Civ. P.
         33(d), please see documents bates-numbered CITY 000004-5 concerning Rule IX
         hearings.
         Defendant expressly reserves the right to supplement and/or amend its response to this
         interrogatory.

Problem with answer: You refer Plaintiff to pages 4-5, Rule IX, Disciplinary Action. I
understand and have seen the rule before, but the question is something else: “Do you contend a
Rule IX hearing is not punitive.” The question is asked because there are documents in existence
wherein Plaintiff was told that a Rule IX was non-punitive – as such, the objections regarding a
legal conclusion and lack of specificity are not valid. The City has knowledge of the nature of its
rules and regulations. Please answer the question.

       Thank you for your attention to same. The concerns with regards to documents will be
forwarded under separate cover. If you have any questions, please inform.

                                               Best regards,

                                               /s/ Ellyn J. Clevenger

EJC/files

FORWARDED BY EMAIL TRANSMISSION ONLY

cc:      Wendy Manard
         Energy Centre: 1100 Poydras Street
         Suite 2610
         New Orleans, Louisiana 70163

                                          1115 Moody Avenue
                                       Galveston, Texas 77550
                                             409.621.6440
                                      ellynclevenger@gmail.com
Case 2:19-cv-10766-GGG-MBN Document 119-3 Filed 06/15/20 Page 13 of 13




   EMAIL TRANSMISSION

   Shannon Reeves

   EMAIL TRANSMISSION

   William L. Goode
   THE GOODE LAW FIRM, LLC
   P. O. Box 3366
   Lafayette, Louisiana 70501

   EMAIL TRANSMISSION

   Eric Hessler
   Attorney at Law
   2802 Tulane Avenue
   New Orleans, Louisiana 70119

   EMAIL TRANSMISSION




                                1115 Moody Avenue
                             Galveston, Texas 77550
                                   409.621.6440
                            ellynclevenger@gmail.com
